Case 1:19-cv-00016-TFM-B Document 35 Filed 12/10/20 Page 1 of 2                      PageID #: 352




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 JAN CLINTON CHILSON,                            )
                                                 )
        Plaintiff,                               )
                                                 )
 vs.                                             )    CIV. ACT. NO 1:19-cv-16-TFM-B
                                                 )
 KENNETH J. BRAITHWAITE,                         )
 Secretary, Department of the Navy,              )
                                                 )
        Defendant.                               )

                         MEMORANDUM OPINION AND ORDER

       On October 23, 2020, the Magistrate Judge entered a report and recommendation which

recommends Defendant’s Motion to Dismiss (Doc. 28) be granted in part and denied in part. See

Doc. 33. Plaintiff timely filed objections. See Doc. 34. Defendant did not object. The Court has

reviewed the report and recommendation, objections, and conducted a de novo review of the case

file. For the reasons discussed below, the objections are OVERRULED and the Report and

Recommendation is ADOPTED.

       In his objections, Plaintiff states that his complaint contained a typographical error when it

stated 2017 vice 2018. Doc. 34 at 1-2. The Court appreciates the correction, but it does not change

the analysis on the statute of limitations as to Count One. Plaintiff indicates that mailing should

be enough to be considered timely, but does not provide any caselaw to support his assertion or to

refute the binding caselaw cited by the Magistrate Judge. The filing of the complaint occurs once

the papers are received by the clerk, not the date it was put in the mail. Therefore the objections

are overruled.

       After due and proper consideration of all portions of this file deemed relevant to the issues

raised, and a de novo determination of those portions of the Report and Recommendation to which

                                            Page 1 of 2
Case 1:19-cv-00016-TFM-B Document 35 Filed 12/10/20 Page 2 of 2                    PageID #: 353




objection is made, it is ORDERED as follows:

       (1) Plaintiff’s objections (Doc. 34) are OVERRULED;

       (2) The Report and Recommendation (Doc. 34) is ADOPTED as the opinion of the Court;

       (3) Defendant’s motion to dismiss (Doc. 28) is GRANTED in part and DENIED in part.

The motion is granted as to Count One and Count Three and denied as to Count Two. Therefore,

Chilson’s claims under the Rehabilitation Act claim and for violation of the merit system principles

are dismissed with prejudice. Chilson’s claim under the Privacy Act claim is the sole claim to

remain.

       It is further ORDERED that this case is REFERRED BACK to the Magistrate Judge

pursuant to 28 U.S.C. § 636(b)(1) for additional proceedings by order or recommendation as

appropriate.

       DONE and ORDERED this 10th day of December, 2020.

                                             /s/Terry F. Moorer
                                             TERRY F. MOORER
                                             UNITED STATES DISTRICT JUDGE




                                           Page 2 of 2
